              Case 2:20-cv-00658-RAJ Document 29 Filed 06/02/20 Page 1 of 2


                                                                 The Honorable Richard A. Jones


 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9
      TONY ROQUE,
10                                                   Civil Action No. 2:20-cv-00658-RAJ
                            Plaintiff,                ORDER
11
             v.
12
      SEATTLE HOUSING AUTHORITY,
13

14                          Defendant.

15
            This matter is before the Court sua sponte. On June 6, 2020, this Court held a
16
     telephonic conference regarding the status of Plaintiff’s pending appeal to the Seattle
17
     Housing Authority (“SHA”) ADA Committee. Dkt. # 28. Defendant indicated that a
18
     hearing on Plaintiff’s appeal is scheduled for June 8, 2020 and that a final decision is
19
     anticipated within two weeks of the hearing. Thus, no later than 3:00 pm on June 25,
20
     2020, the parties are ORDERED to submit a joint status report describing the outcome of
21
     Plaintiff’s appeal hearing. The Court will defer ruling on Plaintiff’s request for a
22
     preliminary injunction pending receipt of the parties’ joint status report. The parties are
23
     also ORDERED to MEET AND CONFER on any outstanding issues related to proof of
24
     service. To the extent the parties are somehow unable to resolve this issue prior to June
25
     25, 2020, this should also be addressed in the joint status report.
26


     ORDER - 1
              Case 2:20-cv-00658-RAJ Document 29 Filed 06/02/20 Page 2 of 2




 1          Finally, consistent with this Court’s oral ruling, the temporary restraining order
 2   (Dkt. # 14) is hereby MODIFIED to require Defendant to provide Mr. Roque with one
 3   reserved parking spot, to be shared by Mr. Roque’s caregivers. It is Mr. Roque’s
 4   responsibility to coordinate the shared use of this parking spot by his caregivers.
 5   Defendant is not obligated to provide Mr. Roque or his caregivers with any other parking
 6   accommodations, beyond this reserved spot.
 7

 8          DATED this 2nd day of June, 2020.
                                                       _____________________________
 9

10

11
                                                       A
                                                       The Honorable Richard A. Jones
12                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 2
